J-S29018-17
                                  2017 Pa. Super. 400

IN RE:   ROSEMARY C. FORD INTER                   IN THE SUPERIOR COURT OF
VIVOS QTIP TRUST                                        PENNSYLVANIA




APPEAL OF: ROSEMARY C. FORD

                                                      No. 3019 EDA 2016


                     Appeal from the Order August 25, 2016
              In the Court of Common Pleas of Montgomery County
                      Orphans’ Court at No(s): 2014-X2918

BEFORE: LAZARUS, J., SOLANO, J., and STEVENS, P.J.E.*

OPINION BY SOLANO, J.                             FILED DECEMBER 18, 2017

        Appellant Rosemary C. Ford appeals from the en banc order of the

Orphans’ Court Division of the Court of Common Pleas of Montgomery

County that dismissed for lack of standing her exceptions to the order

entered by the orphans’ court on April 7, 2016. That order confirmed the

account dated November 3, 2015, of the Rosemary C. Ford Inter Vivos QTIP

Trust, as prepared by her former husband, Appellee George Ford, as

trustee.1    We affirm the orphans’ court’s holding that Rosemary does not

have standing to require George, as trustee, to make the Trust’s property

productive.




____________________________________________
*   Former Justice specially assigned to the Superior Court.

1To avoid confusion, we shall refer to the parties in this opinion by their first
names.
J-S29018-17


       On January 18, 2007, during the parties’ marriage, Rosemary created

the Rosemary C. Ford Inter Vivos QTIP Trust2 (“the Trust”) through a Trust

Agreement that named George as trustee. See Trust Agreement, 1/18/07,

at 1. The Trust holds two commercial properties located on East Mermaid

Lane in Wyndmoor, Montgomery County (“the East Mermaid Properties”),

which are leased to a family business, George Ford & Sons, Inc., and

operated by George’s son, Tom Ford. Id. at 20, Schedule “A.” According to

the Pennsylvania Department of State’s Corporations Bureau, George Ford &

Sons, Inc. is an active and operating business. The main dispute in this case

concerns production of income (rent) from these properties.

       In Paragraph III, the Trust Agreement makes George the Trust’s

primary      beneficiary,   but   it   contains   provisions   making   Rosemary   a

contingent beneficiary. Paragraph III states, in relevant part:

       (A)     During the lifetime of [George]:

               (1) Trustees shall pay over the net income, if any, to
               [George], in quarterly or more frequent periodic
               installments. . . .

               (3) [George] may at any time by written notice, require
               [the] Trustees either to make any non-productive property
               of this trust productive or to convert such non-productive
               property to productive property within a reasonable time.


____________________________________________
2 “QTIP” is an acronym for “Qualified Terminable Interest Property.” Jones
v. Wilt, 871 A.2d 210, 215 (Pa. Super. 2005). “Congress created QTIP in
1981 to permit decedents to control the ultimate disposition of their estates
while providing for the support and maintenance of their surviving spouses.”
Estate of Spencer v. Comm’r of Internal Revenue, 43 F.3d 226, 227
(6th Cir. 1995) (citation omitted).

                                           -2-
J-S29018-17


        (B) Upon the death of [George], survived by [Rosemary], then
        the remaining trust assets shall constitute a separate trust for
        the benefit of [Rosemary], to be administered as follows: . . .

              (1) Trustees shall pay over the net income, if any, to
              [Rosemary], in quarterly or more frequent periodic
              installments. . . .

              (3) [Rosemary] may at any time by written notice, require
              [the] Trustees either to make any non-productive property
              of this trust productive or to convert such non-productive
              property to productive property within a reasonable time.

Id. at 1 ¶ III(A)(1), (3) & (B)(1), (3). The Trust is irrevocable. Id. at 13

¶ X.    It contains a Spendthrift Provision that prevents a creditor of an

individual beneficiary from accessing the income and principal of the Trust.

Id. at 4 ¶ V.3

        On January 22, 2009, Rosemary filed a divorce action against George.

Orphans’ Ct. Op., 4/7/16, at 2.4           On April 2, 2009, she filed a separate

action for support.5

        On June 5, 2009, Rosemary and George entered into an Agreement in

Principle for a “temporary resolution” of the support action. The Agreement
____________________________________________
3 A spendthrift clause is designed to “insulate the assets of . . . trusts from
the incursions of creditors until such time as those assets, either as principal
or interest, are delivered into the hands of the beneficiary.” In re Ware,
814 A.2d 725, 731 (Pa. Super. 2002). As discussed later in the text, it is
subject to an exception for claims by a creditor seeking payment under a
support order. 20 Pa. C.S. § 7743(b). Paragraph V of the QTIP Trust
provides: “The interests of beneficiaries hereunder in the income and
principal of this Trust shall be free from anticipation, voluntary or involuntary
alienation, assignment, pledge or obligations and shall not be subject to
attachment, execution or other legal process.”

4   The divorce action is at Montgomery County Docket No. 2009-01518.

5   The support action is at Montgomery County Docket No. 2009-09445.

                                           -3-
J-S29018-17


provided in Paragraph 2 that “[George] shall pay to [Rosemary] one-half of

the net rental income from the [East Mermaid Properties] less [George]’s

mortgage payment on the marital residence, which will come off the top.’”

Agreement in Principle ¶ 2. The Agreement further provided that the parties

would use Michael Fingerman as an arbitrator “for any issues that they

cannot resolve, including but not limited to the amount of support that

should be paid.” Id. ¶ 6. On June 9, 2009, the trial court entered an order

making the Agreement in Principle an order of the court.

      On October 4, 2010, the parties resolved their divorce action by an

arbitration conducted by Mr. Fingerman.        In a lengthy document called

“Arbitration Conclusions/Award,” Mr. Fingerman summarized various matters

relating to the parties and then set forth an award relating to division of the

parties’ property, alimony, and counsel fees. His arbitration award was then

incorporated into the parties’ divorce decree dated January 21, 2011.

Orphans’ Ct. Op., 4/7/16, at 2.

      The arbitration document made reference to the parties’ equal division

of net income from the East Mermaid Properties under the Agreement in

Principle in the support action, and it said that the parties had agreed to

arbitrate “all issues relating to the dissolution of the parties’ marriage.” Arb.

Concl./Award at 1-2 (Concl. § I.C.2., D.1).      In a summary of the parties’

“Net Marital Assets,” Mr. Fingerman noted that the East Mermaid Properties

were listed as having a fair market value for insurance purposes of more

than $2 million and that net income was being used to pay off a home equity

                                      -4-
J-S29018-17


line of credit on the marital residence, with the balance being divided

between the parties pursuant to the Agreement in Principle. He also noted

that rent due under a consumer price index inflator clause in the Properties’

lease had not yet been paid. Id. at 6-7 (Concl. § II.A.4.).

       In the section of the arbitration document titled “Award,” Mr.

Fingerman first included a section titled “Property Division” in which he said

that “the net marital assets shall be divided between the parties as follows.”

He then listed various assets, including the following entry:

                 Asset/Liability                Husband             Wife
       Real Estate
       ...
       East Mermaid Lane (income/in-kind)             ----           ----

Arb.   Concl./Award   at   18   (Award    § 1.A.).   Under    a   section   called

“Effectuation,” he said that “the foregoing distribution shall be effectuated as

follows” and included this paragraph regarding the East Mermaid Properties:

       East Mermaid Lane/QTIP Trust/Rent: [George] shall
       continue to pay [Rosemary] one-half (1/2) of all rental income
       received on account of [the] East Mermaid [Properties],
       provided, however, that commencing with the first monthly
       rental payment received following the date of this Award,
       [George] shall no longer deduct any amounts paid by him on
       account of the home equity line of credit on [the parties’ former
       marital residence].      In the event [George] pre-deceases
       [Rosemary], all such rental income shall be paid to [Rosemary]
       pursuant to the QTIP Trust, and in the event [Rosemary] pre-
       deceases [George], all such rental income shall be paid to
       [George] pursuant to the QTIP Trust. Promptly following the
       date of this Award, [George] shall obtain any retroactive rental
       due on account of the Consumer Price Index (CPI) adjustment
       set forth in the lease on East Mermaid Lane, and any such
       retroactive income shall be divided equally between the parties.
       All future rent, including appropriate CPI adjustments, shall be

                                     -5-
J-S29018-17


      divided equally between both parties until either party’s death as
      set forth above.

Id. at 21 (Award, § I(B)(1)(d)).      There was no section of the Award

addressing support. The section of the Award dealing with “Alimony” stated:

      In consideration of all factors including, without limitation, the
      equal division of net income received from East Mermaid Lane,
      the potential rent available to [Rosemary] from [other
      properties], and [George]’s earned income, perquisites and
      excess social security income, commencing on the first (1st) day
      of the month following the date of this Award, and on the first
      (1st) day of each month thereafter, [George] shall pay to
      [Rosemary], as alimony, the sum of $1,750 per month (“Alimony
      Amount”). . . . [George]’s obligation for payment of the Alimony
      Amount shall cease upon the first to occur of (1) [Rosemary]’s
      death; (2) [George]’s death; (3) [Rosemary]’s remarriage; (4)
      [Rosemary]’s cohabitation as then defined by applicable caselaw
      . . .; or (5) Upon [George]’s retirement and the termination of
      [George]’s receipt of any earned income from George Ford &
      Sons, Inc.

Id. at 22 (Award § II.).

      On October 28, 2013, George notified Rosemary that he needed “to

temporarily cease payment of rent to the Irrevocable Trust effective

immediately” and that “the 50% of the rental income which is paid to you

will not be paid effective with payment due November 1, 2013.” He added,

“At this time it is uncertain when rental payment will be resumed.” He also

told Rosemary that he was retiring from George Ford & Sons and would no

longer be receiving a weekly salary, so that “hence alimony will cease.”

Pet’r’s Resp. to Resp’t’s Mot. to Dismiss, 2/23/15, Ex. C (Letter from George

Ford to Rosemary C. Ford (Oct. 28, 2015)).




                                    -6-
J-S29018-17


       On August 18, 2014, Rosemary filed in the Orphans’ Court a petition

for citation, contending that she is a contingent beneficiary of the Trust and

that George had failed to collect any or adequate rent for the use of the East

Mermaid Properties.        Pet. for Citation, 8/18/14, at 1-2 ¶¶ 1, 5, 9.      The

petition asked that the orphans’ court order “an accounting and audit” of the

Trust. Id. at 2, ad damnum clause. On October 7, 2014, George responded

to the petition and contended that Rosemary “has no standing to make

complaint while [George] remains sole income beneficiary while living.”

Resp. to Pet. for Citation, 10/7/14, at 3 ¶ 14.

       On January 30, 2015, George filed a motion to dismiss Rosemary’s

petition, asserting that Rosemary “is not a named beneficiary of the Trust

nor did [the Arbitration] Award give beneficiary status to [Rosemary].” Mot.

to Dismiss Pet’r’s Pet., 1/30/15, at 3 ¶ 2.           The motion to dismiss also

explained the history of the parties’ divorce and the arbitration award. Id.

at ¶ 3. George reiterated his contention that Rosemary “lack[ed] standing

to pursue this matter,” asserting: “simply put[,] since [Rosemary] is not a

beneficiary named in the Trust she has no standing to bring this action in

this [orphans’ c]ourt.” Id. at ¶¶ 5, 7.

       On August 13, 2015, the orphans’ court entered an order granting

Rosemary’s petition for citation, denying George’s motion to dismiss that

petition, and ordering an accounting.          Order, 8/13/15, at 1-2.6   The order

____________________________________________
6 The Uniform Trust Act states: “A trustee shall promptly respond to a
reasonable request . . . by a beneficiary of an irrevocable trust for
(Footnote Continued Next Page)
                                           -7-
J-S29018-17


stated that Rosemary “is a creditor with a claim in support against [George],

the primary beneficiary of the Trust, and therefore has standing to request

an Account.” Id. at 1. As the court later explained, it made this decision at

a time when it did not yet have a copy of the Arbitration Award. Orphans’

Ct. Op., 4/7/16, at 3.

      On November 3, 2015, George prepared and filed an Account

Summary for the Trust, which concluded that the Trust had a balance of

$1,506,860.07.      On December 4, 2015, Rosemary filed objections to the

accounting. In it, she contended that the accounting included “Receipts of

Income for the [East Mermaid Properties] which show numerous months and

considerable lengths of time where no Rent monies were collected or

accounted for.” Objs. to Accounting, 12/4/15, at 2 ¶ 7. She added that the

accounting “includes inconsistent payments and underpayments.”        Id. at

¶ 8. The objections continued:

      9.    On October 31, 2013 Trustee [George] advised Petitioner
      [Rosemary] that the Trust was going to forego the collection of
      rent on the two commercial properties which were being leased
      to George Ford & Sons, Inc.

      10. Petitioner [Rosemary] and her counsel have made multiple
      demands that the Trustee [George] enforce the Trust lease with
      the tenant and either collect rent, or begin eviction proceedings
      in an effort to make the property productive. Trustee [George]
      has refused to do so.


(Footnote Continued) _______________________
information related to the trust’s administration.” 20 Pa.C.S. § 7780.3(a).
Under the Trust Agreement, the Ford Trust is irrevocable. Trust Agreement,
1/18/07, at 13 ¶ X. As a contingent beneficiary, Rosemary is a “beneficiary”
under this section. 20 Pa.C.S. § 7703.

                                          -8-
J-S29018-17


       11. Trustee [George]’s refusal to collect rent has made the two
       commercial properties non-productive and his actions are
       diminishing the value of the assets and the estate to the
       detriment of all beneficiaries.

       12. Based on information and belief Petitioner [Rosemary]
       avers that the November 3, 2015 Account Summary was
       improperly reviewed and verified. The Verification signature of
       the Trustee [George] on page 18 bears no resemblance to the
       signature which appears consistently on every prior document
       signed by George Ford.
       ...
       13. Upon information and belief the Trustee [George] is no
       longer competent to handle his own affairs and his actions show
       that he has breached his fiduciary duty owed to the Trust and
       the beneficiaries.

Id. at 3 ¶¶ 9-13.       The objections requested that the orphans’ court:   (1)

order George as trustee “to make payments to the Trust for the unpaid

rents, making the Trust whole”; and (2) remove George as trustee. Id. at

3.7

       George denied Rosemary’s objections. George’s Answer to Rosemary’s

Objs. to Accounting, 1/8/16, at 2 ¶¶ 7-13.        George insisted that “[t]he
____________________________________________
7 Rosemary did not request removal of George in any other filings before the
orphans’ court, and the orphans’ court’s decision did not address Rosemary’s
request that George be removed. Rosemary did not list the removal issue in
her exceptions to the orphans’ court’s decision, and she does not specifically
list the removal issue in her statement of issues in her appellate brief. That
brief does state that, “[a]s a contingent beneficiary, [Rosemary] has
standing” to “have [George] removed [as trustee] for conflict of interest,”
Rosemary’s Brief at 9, but the brief contains no further argument on that
issue. Due to Rosemary’s failure to make a supported appellate argument
regarding removal of George as trustee, we deem the issue waived. In re
Estate of Whitley, 50 A.3d 203, 209 (Pa. Super. 2012) (“The argument
portion of an appellate brief must include a pertinent discussion of the
particular point raised along with discussion and citation of pertinent
authorities.”), appeal denied, 69 A.3d 603 (Pa. 2013); Lackner v.
Glosser, 892 A.2d 21 (Pa. Super. 2006) (same); Estate of Haiko v.
McGinley, 799 A.2d 155 (Pa. Super. 2002) (same).

                                           -9-
J-S29018-17


Accounting” and “[t]he Verification speak[] for [themselves].” Id. at ¶¶ 7-8,

12. He also stated that he never advised Rosemary that the Trust was going

to forego the collection of rent and asserted that Rosemary “is not a

beneficiary of the Trust and therefore has no standing to demand eviction.”

Id. at ¶¶ 9-10.       He asserted that “[r]ent is paid” and the East Mermaid

Properties “are not non-productive.”           Id. at ¶ 11.   He averred that he “is

competent” and that Rosemary “has neither provided nor produced any

Expert Medical Reports supporting her opinion.”               Id. at ¶ 13.   George

concluded that Rosemary’s objections “are groundless” and “irrelevant” and

“should be dismissed with prejudice.” Id.

       On January 8, 2016, the orphans’ court held a conference on

Rosemary’s objections.        At the conclusion of the conference, the orphans’

court determined that the issue of Rosemary’s standing as a support order

creditor — an issue raised by George — needed additional attention, and the

court ordered the parties to brief the issue.

       On April 7, 2016, the orphans’ court entered an order confirming the

account and dismissing Rosemary’ objections for lack of standing.               The

orphans’ court explained that when it had previously found that Rosemary

had standing, it did not have a copy of the Arbitration Award. Orphans’ Ct.

Op., 4/7/16, at 3.8       Upon receipt and review of the Arbitration Award, it

reached a different conclusion:

____________________________________________
8 The record is unclear as to when the orphans’ court first received a copy of
the Arbitration Award. The first appearance of the Arbitration Award in the
(Footnote Continued Next Page)
                                          - 10 -
J-S29018-17


      For our purposes it is significant that the award with respect to
      this commercial rental income is contained within section I of the
      award, which relates to equitable distribution of property, not in
      section II of the award, which concerns alimony and support.

      . . . Rosemary Ford has a contingent beneficial interest in the
      event that she survives her husband, at which time she would
      become entitled to the income and discretionary distributions of
      principal. However, she is not a current beneficiary of either the
      income or principal. . . . [D]uring George’s lifetime, only he is
      entitled to the distributions of income, and Rosemary has no
      standing to raise the questions posed by her objections.
      Rosemary Ford’s counsel insist that she has been added as a
      current income beneficiary of the [T]rust by virtue of the
      agreement in principle. This is not correct. The agreement
      resolved the parties’ martial issues and did not change the
      beneficiaries of the [T]rust or add Rosemary as a new
      beneficiary.

      Thus, the question presented is whether Rosemary C. Ford is a
      creditor of George Ford, the income beneficiary, pursuant to a
      court order for support. Having now reviewed the arbitrator’s
      award dated October 4, 2010, th[e orphans’ c]ourt concludes
      that [Rosemary] is a creditor of [George], and has a claim
      against the income he receives in his individual capacity from the
      [T]rust. However, she is not a creditor pursuant to an order for
      support. Rather she is a creditor pursuant to an order for
      equitable distribution of property. The spendthrift provision of
      the trust is enforceable against her as a creditor, and she does
      not qualify for the exception to enforceability of a spendthrift
      provision under 20 Pa. C.S.A. § 7743(b)(2)[, which makes a
      spendthrift provision inapplicable to a claim for support] . . . For
      these reasons, the objectant lacks standing to raise the instant
      objections and they are dismissed.

Id. at 4-5.

      On April 26, 2016, Rosemary filed the following exceptions to the order

of April 7, 2016:

(Footnote Continued) _______________________
certified record is as an exhibit to George’s Brief in Support of Adjudication
filed on June 1, 2016, after the orphans’ court entered its order confirming
the account and dismissing Rosemary’s objections on April 7, 2016.

                                         - 11 -
J-S29018-17


        Petitioner . . . respectfully takes exception to the following
        findings in the April 7, 2016 Adjudication:

        1.    That Petitioner lacks standing to bring the present action
        against the Trustee.

        2.   That Petitioner is not a beneficiary under Pennsylvania
        Law.

        3.    That Petition[er] is not an income beneficiary.

        4.  That Petition[er] does not have a substantial, direct and
        immediate interest in the trust.

        5.    That Petitioner cannot enforce the terms of the Trust.

Exceptions Pursuant to Pa.O.C. R. 7.1, 4/26/16, at 1 ¶¶ 1-5.            In her

accompanying brief in support of her exceptions, Rosemary contended that

“she has been a beneficiary of the Trust, under the Pennsylvania [Uniform

Trust Act (UTA)9], at all times, that she has standing under Pennsylvania law

to challenge the Trustee’s actions, and that the arbitration award had no

effect on Petitioner’s standing as beneficiary.”    Br. in Supp. of Exceptions,

4/26/16, at 5. She added that her “status as a creditor is irrelevant to her

standing as a beneficiary.” Id. at 7.

        After argument before the orphans’ court en banc on June 6, 2016, the

court entered an order dismissing Rosemary’s exceptions for lack of

standing.     Order Sur Exceptions, 8/25/16.        On September 21, 2016,

Rosemary filed a notice of appeal to this Court, in which she presents the

following issues:


____________________________________________
9   20 Pa.C.S. §§ 7701-7799.3.

                                          - 12 -
J-S29018-17


      1.    Did the Honorable [Orphans’] Court commit an error of law
      when it entered the Order of April 7, 2016 confirming the
      account and dismissing the exceptions to the adjudication ruling
      that [Rosemary] did not have standing as [Rosemary] is a
      creditor of [George as] Trustee and not of the Trust?

      2.    Did the Honorable [Orphans’] Court commit an error of law
      or overlook evidence when it entered the Order of April 7, 2016
      confirming the account and dismissing the exceptions to the
      adjudication ruling that [Rosemary] did not have standing?

Rosemary’s Brief at 4. Though framed as two questions, Rosemary’s issues

both challenge the correctness of the orphans’ court’s holding that she

lacked standing to object to George’s accounting.

      “Threshold issues of standing are questions of law; thus, our standard

of review is de novo and our scope of review is plenary.” Rellick-Smith v.

Rellick, 147 A.3d 897, 901 (Pa. Super. 2016) (citation omitted).

      Rosemary’s objections to the accounting asserted that George had

improperly failed to require payment of rents on the East Mermaid

Properties.   She claimed that George was required to collect rent and

thereby to force those properties to be made productive and claimed that

she had standing to enforce that requirement. As a beneficiary of the trust

(albeit a contingent one), Rosemary normally would have standing “to

maintain a suit against the trustee to enforce the trust or to enjoin or obtain

redress for a breach of trust.”   In re Francis Edward McGillick Found.,

642 A.2d 467, 469 (Pa. 1994); see 20 Pa.C.S. § 7703 (“beneficiary” under

UTA includes contingent beneficiary).    But Rosemary’s rights and interests

under the Trust are subject to the terms of the Trust Agreement, 20 Pa. C.S.


                                    - 13 -
J-S29018-17


§ 7705, and an examination of the Ford Trust Agreement discloses that

Rosemary has no current rights as a beneficiary to compel production of

income from the East Mermaid Properties.

       Paragraph III(A)(3) of the Trust Agreement provides that only George,

as the Trust’s current beneficiary, has the power to make the Trust

productive. It states that during his lifetime, George “may at any time by

written notice, require [the] Trustees either to make any non-productive

property of this trust productive or to convert such non-productive property

to productive property within a reasonable time.”         Trust Agreement,

1/18/17, at 1 ¶ III(A)(3). The Agreement gives a similar right to Rosemary

only “[u]pon the death of [George], survived by [Rosemary].” See id. at 1

¶ III(B)(3). Thus, because the terms of the trust deprive Rosemary of any

right to require the East Mermaid Properties to be made productive during

George’s lifetime, we agree with the orphans’ court that Rosemary lacked

standing as a trust beneficiary to pursue this remedy through her objections

to George’s accounting.10

       The orphans’ court also considered whether Rosemary had standing to

compel George to make the East Mermaid Properties productive as a result

of the June 5, 2009 Agreement in Principle in Rosemary’s support action and
____________________________________________
10 In her brief, Rosemary argues that she has standing not only as a
contingent beneficiary, but also as the Trust’s settlor. The brief does not
explain how Rosemary’s status as settlor gives her any additional rights,
however, and we discern no additional basis for standing under this
argument. It was Rosemary, as settlor, who created the provisions of the
Trust Agreement giving George the sole right during his lifetime to require
Trust property to be made productive.

                                          - 14 -
J-S29018-17


the 2010 Arbitration Award that was incorporated into her divorce decree.

Those agreements gave Rosemary a right to one half of the rent collected

from the East Mermaid Properties. However, as the orphans’ court correctly

observed, Rosemary’s rights under the 2009 Agreement and 2010 decree

are as George’s creditor, and the spendthrift provision in Paragraph V of the

Trust Agreement prevents Rosemary, as George’s creditor, from reaching

George’s property under the Trust unless — pursuant to Section 7743 of the

Fiduciaries Code, 20 Pa. C.S. § 7743 — Rosemary sought to do so as a

creditor under an order for maintenance or support.        Orphans’ Ct. Op.,

7/13/15, at 3 (quoting 20 Pa. C.S. § 7743).11 Although the orphans’ court

initially concluded that Rosemary could proceed against George as a creditor

for support, the court later changed that view after it read the Arbitration

Award.     Apparently, the court read that Award as superseding the 2009

Agreement in Principle in the support action and making Rosemary’s right to

rent from the East Mermaid Properties part of an equitable distribution of the

parties’ marital property — not part of a support order. See id.



____________________________________________
11   Section 7743(b) provides:

        A spendthrift provision is unenforceable against:
             ....
             (2) any other person who has a judgment or court
             order against the beneficiary for support or
             maintenance, to the extent of the beneficiary’s
             interest in the trust’s income[.]

20 Pa. C.S. § 7743(b) (emphasis added).

                                          - 15 -
J-S29018-17


      Significantly, Rosemary has not appealed the portion of the orphans’

court’s decision relating to her rights under the Agreement in Principle in the

support action and under the Arbitration Award and divorce decree.

Rosemary’s brief is devoted exclusively to an argument that she has

standing as a contingent beneficiary of the trust and as the trust’s grantor,

and she argues: “Any discussion of the status of the Appellant as a creditor

to the Trustee and not the trust is simply not relevant to the matter and

should not have been considered by the Court below.” Rosemary’s Brief at

13. Because Rosemary disclaims any reliance on her standing as a creditor

in this appeal, we do not address it. We affirm the orphans’ court’s order

regarding rent from the East Mermaid Properties solely on the basis of its

holding that Rosemary lacks standing under the Trust Agreement to raise

that issue.

      Order affirmed.

      Judge Lazarus joins the opinion.

      President Judge Emeritus Stevens concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date:12/18/2017




                                    - 16 -